820 F.2d 1220Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Garry STEPHAN, Petitioner-Appellant,v.E.M. GRIZZARD, Warden, Respondent-Appellee,
No. 86-7610.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 15, 1986.Decided June 5, 1987.

Before RUSSELL, PHILLIPS and ERVIN, Circuit Judges.
Michael Morchower, for appellant.
Robert Harkness Herring, Office of the Attorney General, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to Sec. 2254 would be without merit.  The district court found that the remark of the prosecutor in his statement to the jury was improper but it did not prejudice the outcome of the trial.  We agree and accordingly deny a certificate of probable cause to appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal on the reasoning of the district court.  Stephan v. Grizzard, C/A No. 85-297-R (E.D.Va., April 29, 1986).


2
DISMISSED.